United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2925
                        ___________________________

                                 Nancy Ann Sims

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Nikita Brown, Deputy, Individually and in Official Capacity as a Faulkner County
Sheriff Deputy; Teresa Coleman, Deputy, Individually and in her Official Capacity
 as a Faulkner County Sheriff Deputy; Thomas Saxton, Sergeant, Individually and
  in his Official Capacity as a Faulkner County Sheriff Sergeant; Bobbie Spivey,
  Corporal, Individually and in his Official Capacity as a Faulkner County Sheriff
    Corporal; Alexander, Deputy, Individually and in his Official Capacity as a
    Faulkner County Sheriff Deputy; Leslie Moore, Deputy, Individually and in
   Official Capacity as a Faulkner County Sheriff Deputy; Anita Wright, Deputy,
  Individually and in her Official Capacity as a Faulkner County Sheriff Deputy;
 Brandon Gurley, Deputy, Individually and in his Official Capacity as a Faulkner
  County Sheriff Deputy; Kerra Adkins, Deputy, Individually and in her Official
      Capacity as a Faulkner County Sheriff Deputy; Edward Travis, Corporal,
  Individually and in his Official Capacity as a Faulkner County Sheriff Deputy;
    Monte Munyan, Individually and in his Capacity as a Nurse for the Faulkner
 County Detention Center; Tim Ryals, Individually and in his Official Capacity as
Sheriff of Faulkner County; Faulkner County, Arkansas; John and Jane Does, 1-10

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                  ____________
                               Submitted: June 4, 2021
                                 Filed: July 8, 2021
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Nancy Sims appeals the district court’s1 adverse grant of summary judgment
in her action under 42 U.S.C. § 1983 and the Arkansas Civil Rights Act (ACRA),
Ark. Code Ann. § 16-123-101 et seq. Upon careful de novo review, see Holden v.
Hirner, 663 F.3d 336, 340 (8th Cir. 2011) (standard of review), we affirm. We agree
with the district court that Sims did not establish that defendants were deliberately
indifferent in failing to protect her from assault by a fellow pretrial detainee, or in
providing her medical care after the assault. See Barton v. Taber, 908 F.3d 1119,
1124, 1126 (8th Cir. 2018) (pretrial detainee must show that he suffered from
objectively serious medical need, and that defendant actually knew of that need but
deliberately disregarded it; federal deliberate-indifference standard applies to ACRA
claims brought by pretrial detainees); Schoelch v. Mitchell, 625 F.3d 1041, 1048 (8th
Cir. 2010) (evidence showed that fellow detainee’s attack on plaintiff was surprise,
and failed to establish constitutional violation for failure to protect).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.

                                         -2-